DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2019 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
-Paragraph 0096 lists a few reference characters depicted in the figures but is missing several more references characters (i.e. “a boxing device 1”, “conveyor belts 2”, “platform 3”, “cushioning material 9a”, etc.). Such a list should either include all of the reference signs or be removed from the specification. 
Appropriate correction is required.

Claim Objections
Claims 2-4 are objected to because of the following informalities:  
-Claim 2, lines 3-4, “the wall surface” should instead be “the inner wall surface”.  
-Claim 3, lines 2-3, “the wall surface” should instead be “the inner wall surface”. 
. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, line 2 recites “an action portion that applies a force” and line 3 recites “a housing mechanism capable of housing”. These limitations have been evaluated under 35 U.S.C. 112(f) and are viewed as invoking 35 U.S.C. 112(f) as although “portion” and “mechanism” are not “means”, the terms are still viewed as generic placeholders followed by function and are not modified by sufficient structure to perform the function (note “Claim Interpretation” section below). However, as noted below, these terms are not clearly linked to corresponding structure within the specification and therefore, it is unclear as to what are the intended scopes of such terms and therefore the claim is rendered indefinite. Note Claim 7, line 2 also recites “an action portion that applies a force” which therefore renders the claim indefinite for the same reasoning.
Further regarding Claim 1, the limitation of “a housing mechanism capable of housing” renders the claim indefinite as it is unclear as to what the Applicant is referring to the term “housing” as even in view of the specification which mentions the “main body part 100” being the “housing mechanism” (Para. 0078), it is unclear as to how the mechanism can “house” the object as claimed. It would appear that Applicant is referring to packing or depositing the object within the box wherein the box is what “houses” the object, however, this is not readily clear and therefore this limitation renders the claim indefinite.
Even further regarding the “housing mechanism” which as outlined in the “Claim Interpretation” section as being interpreted as the “main body part” (See 100 of Figure 1) of the boxing device (and equivalents), which in view of the specification would appear to comprise the “hand portion” which is how the “action portion” is being interpreted as (See below) and in order to perform the “housing”, the “hand portion” of the “main body part” would have to be utilized to carry out such function. Therefore it is further unclear as to whether or not the “action portion” is referring to a common portion of the “housing mechanism” or a separate structure. 
Lastly regarding Claim 1, lines 3-5 recite “a housing mechanism capable of housing an object-to-be-housed in an interior of the box that has been positioned by being moved by the action portion applying force to the inner wall surface of the box”, however, line 2 recites “an action portion that applied force to an inner wall surface of a box”. These limitations, in combination, render the claim indefinite as line 2 does not recite that the action portion moves or is capable of moving the box, however, lines 4-5 recite “the box that has been positioned by being moved by the action portion”. Therefore, it is unclear if the Applicant is attempting to claim that the action portion moves the box or is capable of moving the box or if Applicant is not 
Regarding Claim 2, the claim recites “a cushioning material is disposed in the interior of the box”. This limitation renders the claim indefinite as it is unclear as to whether or not the Applicant is attempting to claim the cushioning material and the box itself as structures of the boxing device as no further structure pertaining to the boxing device appear to be referenced.
Regarding Claim 5, the claim recites “the box is positioned by being moved with the inner wall surface of the box pushed”. This limitation renders the claim indefinite as it is unclear as to whether or not the Applicant is attempting to claim the box itself as a structure of the boxing device as no further structure is being recited in the claim and merely a function of the box is the only recitation. 
Regarding Claims 3, 4 and 6, these claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from Claim 1. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
-“an action portion that applies a force” (Claims 1 and 7)
-“a housing mechanism capable of housing” (Claim 1)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Note the following explanation as the limitations are not clearly linked to corresponding structure in the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As noted above, the claim limitations -“an action portion that applies a force” and “a housing mechanism capable of housing” (Claim 1) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
-Para. 0012 notes that "the action portion may be a hand portion attached to a robot arm" but this is merely recited as what appears to be an alternative and the "action portion" is not clearly linked to corresponding structure. 
-Further Para. 0078 recites "main body part 100 functions as a housing mechanism" but it is not readily clear if this is the intended corresponding structure. 
Note for examination purposes the “action portion” and the “housing mechanism” will be interpreted as “a hand portion” and “main body part”, respectively, and equivalents thereof.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nammoto (US PGPUB 2016/0272354).
Regarding Claim 1, Nammoto discloses a boxing device (1; Figure 1) comprising: 
an action portion (END1 or END2) that applies force to an inner wall surface (W1-W4; see Figures 6-12) of a box (B; see Paras. 0012, 0013, 0105 and Paras. 0204 and 0233 which disclose “END1” moving the box body through the object “C1” by applying force to inner surfaces of walls “W3” and “W4”; further note that although movement of the box is exemplified by applying force via “END1” through object “C1”, it is clear that both action portions “END1” and “END2” are capable of applying a force and moving the box either through the objects or directly by themselves); and 
a housing mechanism (packaging apparatus 20 body including arms “MNP1” and “MNP2”; note the 112 rejections above) capable of housing an object-to-be-housed (C; Figure 1 or C1-C4; Figures 6-17) in an interior of the box (B) that has been positioned by being moved by the action portion (END1 or END2) applying force to the inner wall surface (W1-W4) of the box (B; see Paras. 0099, 0101 and Paras. 0105-0106 which disclose the action portions END1 and END2 positioning the box body and then the objects being placed therein; further see Para. 0233 which discloses positioning the box via “C1” (Figure 12) and then Para. 0242-0244 (Figure 13) which discloses subsequent placement of another object “C2”; again it is noted that the packaging apparatus/housing mechanism and action portions are clearly capable of performing the claimed sequence of functions and their capabilities are not restricted to the referenced examples above).   

Regarding Claim 2, Nammoto discloses, wherein a cushioning material (see 112 rejections above and following notes; note that object “C1” also acts as a cushioning material between the action portion END1 and the walls W3 and W4) is disposed in the interior of the box (B), and the action portion (END1) positions the box (B) by moving the box by applying force to the wall surface (W3 and W4) through the cushioning material (i.e. “C1”; Paras. 0204, 0233; it must also be reiterated that the “cushioning material” as claimed would appear to be a structure intended to be interacted with and not positively claimed as part of the “boxing device” and therefore, given the structure of the action portions and boxing device of Nammoto, it is clear that the action portions are clearly capable of moving the box by using the cushioning material; note the 112 rejections above and the alternative 103 rejection below).  

Regarding Claim 3, Nammoto discloses the action portion (END1 or END2) positions the box (B) by moving the box (B) by applying force to the inner wall surface through the object-to-be-housed (C1) housed in the interior of the box (B; see Paras. 0204,0233).  

Regarding Claim 4, Nammoto discloses the action portion (END1 or END2) positions the box (B) by moving the box (B) by applying force directly to the inner wall surface (W1-W4; note that END1 and END2 are clearly capable of applying force to the inner wall surfaces W1-W4 and further note Para. 0281 and Figures 18-19 elude to the movement of the box by the action portions directly acting on the inner walls of the box).  

Regarding Claim 5, Nammoto discloses the box (B) is positioned by being moved with the inner wall surface (W1-W4) of the box pushed (see Paras. 0012, 0013, 0105 and Paras. 0204 and 0233 which all describe such movement and again it is noted that the action portions are clearly capable of moving the box as claimed; note the 112 rejections above).  

Regarding Claim 6, Nammoto discloses the action portion (END1 or END 2) is a hand portion (END1 or END 2) attached to a robot arm (MNP1 and MNP2; Figure 1; Para. 0110).  

Regarding Claim 7, Nammoto discloses a boxing method for performing boxing using a boxing device (1; Figure 1) including an action portion (END1 or END2) that applies force to an inner wall surface of a box (B; i.e. see Paras. 0012, 0013, 0105, 0204, 0233, 0281), the boxing method comprising: 
a step of positioning that positions the box (B) by moving the box by applying force (via object C1; Figures 8-12) to the inner wall surface (i.e. “W3” or “W4”) of the box (B) with the action portion (END1; Paras. 0204, 0233); and 
a step of housing that houses an object-to-be-housed (i.e. “C2”) in the box (B) that has been positioned in the step of positioning (Para. 0242-0244 (Figure 13) which discloses subsequent placement of another object “C2” after the box has been moved via END1 and END2 and interaction with object C1 mentioned above; alternatively note Paras. 0277-0281 which disclose placing the action portions END1 and END2 into the box (Figure 18) and moving both or one of the action portions until force is detected by the box on both end effectors as shown in Figure 19 and therefore, the box will be readily moved by whichever action portion contacts the box first until both action portions detect the force as disclosed and then subsequently the objects are housed (Per Para. 0280)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nammoto (US PGPUB 2016/0272354), in view of Davlin (US PGPUB 2008/0029423).
Regarding Claim 2, assuming arguendo that the Applicant is positively claiming the box and the cushioning material as part of the boxing device and the objects themselves (i.e. “C1”) cannot be reasonably interpreted as the cushioning material, in which the Examiner does not concede to, attention can be brought to the teachings of Davlin.
Davlin teaches another box (10; Figure 1) using for boxing objects wherein the box (10) comprises cushioning materials (30) affixed to inner wall surfaces of the box (10; see Para. 0023).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the boxing device of Nammoto such that the box included cushioning materials as taught by Davlin. By modifying Nammoto in this manner, the objects as well as the walls of the box will be further protected from damage during loading and handling. As noted by Davlin, such materials provide impact protection to the objects (see Para. 0002). 
Note that with such a modification, the action portions (END1 or END2) of Nammoto would be clearly capable of moving the box by applying force to the inner wall surfaces (of W1-W4) through the cushioning materials. For example, if carrying out the movement of the box (B) in Figures 6-12, the cushioning materials of Davlin would be readily interposed between the action portions (END1) and the inner wall surfaces (of W3 and W4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Tsutsumi (US PGPUB 2013/0036716) discloses a dual arm robot packing device used to setup and move a box while also load the box and close the box.
-Nagata (US PGPUB 2016/0059972) and Suyama (US PGPUB 2012/0083920) disclose a multi arm boxing devices. 
-Maruyama (US PGPUB 2015/0343641) and Aiso (US PGPUB 2015/0105907) disclose a multi arm robots that utilizes imaging sensors to grasp and manipulate an object.
-Kalany (US PGPUB 2017/0203865) discloses a packing device comprising multiple suction tools for grasping and packing articles.
-Davi (US PGPUB 2017/0291307) and Crosby (USP 9,809,398) disclose a picking devices comprising multiple suction tools for grasping articles.
-Bussey III (US PGPUB 2006/0108256) and Tanaka (US PGPUB 2006/0101789) disclose other cushioning materials for boxes.
-McAninch (USP 10,086,510) discloses a dual arm robotic case packing system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        2/17/2022